DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the examiner’s claim interpretation. Such claim limitation(s) is/are:
i.	Claim 20, “rotary vulcanising device”, which has not been interpreted under 35 USC 112(f) in view of the recited structure of the band and the cylindrical molding wheel.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 9-28 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 9, line 5, --a-- should be inserted before “vulcanization temperature” to correct the grammar.
	Regarding claim 14, the period in line 2 appears to be a typo. A period should only be used at the end of the claim.
	Regarding claim 18, line 5, --a-- should be inserted before “temperature” to correct the grammar.
	Regarding claim 20, --vulcanizing-- should be used rather than “vulcanising” in accordance with US spelling.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 9, 21 and 23-28, the term “sheet-like” is unclear in that it is unclear if this phrase requires that the composite fabric material is in the form of a sheet.
	Regarding claim 1, there is no clear transitional phrase which separates the preamble from the body of the claim. In particular, either phrase “wherein” in lines 2 and 6 could be taken as the transitional phrase. For the purpose of examination, it appears that “wherein” in line 2 was intended to be the transitional phrase. The examiner suggests using a more conventional transitional phrase such as “, the method comprising:”, followed by positively recited steps.
	Regarding claim 1, “are introduced” in line 3 and “are molded” in line 4 are part of a wherein clause. The combination of “wherein” and the above noted phrases make it somewhat unclear if introducing and molding, respectively, are positively recited. While it is believed Applicant intended these steps to be positive, rather than merely functionally capable of being performed, the examiner suggests using explicitly positive language to set forth these steps.
	Regarding claim 1, it is unclear how the “composite material” recited in line 4 is related to the “composite fabric material” recited in line 1. The examiner suggests using consistent claim terminology and more clearly referencing previously recited claim elements.
	Regarding claim 11, the word “preferably” makes it a little unclear if a solvent-free preparation or mixture is required. Additionally, it is unclear what the slash means. The examiner suggests using --or-- instead of the slash.
	Regarding claim 12, it is unclear what the slash means. The examiner suggests using --or-- instead of the slash.
	Regarding claims 13-14, there is no antecedent basis for one or both sides of the textile. There is also no antecedent basis for “the fabric layer”.
	Regarding claims 15, there is no antecedent basis for both sides of the textile.
	Regarding claims 18-19, since the term “molding process” is not previously used or defined, it appears to lack proper antecedent basis.
	Regarding claim 20, it is entirely unclear what is part of the rotary vulcanizing device.
	Regarding claim 20, it is unclear how the recited composite material is related to the composite fabric material and composite material recited in parent claim 9.
	Regarding claim 21, there is no antecedent basis for sides of the drive belt.
	Regarding claims 26-28, it is unclear how the recited fabric is related to the textile recited in parent claim 9.

Allowable Subject Matter
Claims 9-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 9, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed steps of introducing into a gap between a band and a cylindrical molding wheel, molding at a temperature below a vulcanization temperature of the elastic material at a pressure in the claimed range with a textile having an elongation in the claimed range. Combining fabrics and elastomeric materials in the gap between a band and a cylindrical molding wheel is generally known. See Gersbeck (US 4269585; Abstract; Figures 1-2), Elliott (US 3041661; Figures 1-2; column 1, lines 42-50) and Knowland (US 2515778; Figure 5; column 3 line 56 to column 4, line 24). However, in each of these references, an elastic material having a vulcanizing temperature is molded at temperatures sufficient for vulcanizing. Knox (US 2007/0232429) is cite of interest for teaching fabrics coated with a layer of rubber by various known techniques (paragraph 26). However, none of these references teach or suggest the above noted allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745